AMENDED ORDER
PER CURIAM.
On consideration of the report and recommendation of the Board on Professional Responsibility, recommending that the respondent be publicly censured for commingling a client’s funds in violation of Disciplinary Rule 9-103(A), the letter from Bar Counsel electing not to note an exception to the report and recommendation of the Board on Profession*1023al Responsibility, and it appearing that respondent elected not to note an exception to the report and recommendation of the Board on Professional Responsibility, it is
ORDERED that, pursuant to Rule XI, § 11(f)(1) of the Rules Governing the Bar, effective January 1, 1995, the recommendation by the Board on Professional Responsibility to impose discipline consisting of publicly censuring respondent is hereby adopted; it is, accordingly,
FURTHER ORDERED that respondent, Charles C. Parsons, be and he hereby is, publicly censured.